PER CURIAM.
Affirmed. See Montero v. State, 996 So.2d 888, 892 (Fla. 4th DCA 2008) ("Appellant ... claimed that his plea was involuntary because he was under the effect of psychotropic medication when he entered into it. Appellant, however, was specifically questioned on the record regarding the medication he had taken.... He testified under oath that these medications were not affecting his ability to understand the proceedings. He answered all questions during the plea hearing appropriately, and independently asked questions of the court that demonstrated his understanding of the proceedings. He cannot go behind his *1193sworn assertions and challenge the voluntariness of his plea.").